DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Applicant’s responses from 5/24/2021 and 7/7/2021 are acknowledged.
Claims 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has agreed to amend the claims so as to make them commensurate in scope with the synergy data in the specification.  Specifically, Applicant has amended claims 39 and 41 to recite a combination with synergistically effective amounts of maraviroc and OCA.  Support for this amendment is found in Fig. 5A.  Applicant has further amended to the claims to recite a combination with synergistically effective amounts of MK-0812 and OCA.  In an interview conducted on 7/6/2021, Applicant noted support in Fig. 7B and 8B.  Applicant noted that Applicant addressed this data with the following comments on p. 8-9 of the Response from 5/24/2021: “Dose Reduction of OCA (half dose or more greater reduction of OCA) with a full dose CCR5/CCR2 antagonist can produce adequate efficacy but reduced toxicity in long term chronic treatment settings. . . Moreover, the elevation in AST and ALP liver enzymes observed in mice treated with OCA was not observed in the mice treated with both MVC and OCA (Figure 7A-8A), indicating that undesirable liver toxicity caused by OCA could be mitigated by concurrent treatment with MVC.  Similar observations were noted when the CCR2 antagonist MK-0812 was administered instead of the CCR5 antagonist MCV (Figure 7B and 8B), indicating that these unexpected results can be extrapolated to other FXR agonists and the other CCR5/CCR2 antagonists recited in claim 23.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627